DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7,9-12,14 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sonehara US 2011/0233507.
Regarding claim 1, Sonehara shows in fig.2-19, an antiferroelectric memory device comprising at least one antiferroelectric memory cell [0132], wherein each of the at least one antiferroelectric memory cell comprises: a first electrode (38) [0150]; a second electrode (26) [0145]; and a stack comprising a doped semiconductor layer (33) 
Regarding claim 2, Sonehara shows in fig.2-19, an antiferroelectric memory further comprising a steering element (diode)(30)[0153] located in series with the stack.
Regarding claim 3, Sonehara shows in fig.2-19, an antiferroelectric memory device, wherein the doped semiconductor layer comprises a degenerately doped semiconductor layer (33a or 33c)[0172] having a first conductivity type.
Regarding claim 4, Sonehara shows in fig.2-19, an antiferroelectric memory wherein the at least one antiferroelectric memory cell further comprises a second degenerately doped semiconductor layer (33a or 33c) having a second conductivity type, and the antiferroelectric layer (33b) is located between the doped semiconductor (33a) layer and the second degenerately doped semiconductor layer (33c).
Regarding claim 5, Sonehara shows in fig.2-19, an antiferroelectric memory device wherein the at least one antiferroelectric memory cell comprises an antiferroelectric tunnel junction memory cell [0141].
Regarding claim 6, Sonehara shows in fig.2-19, an antiferroelectric memory device wherein: the doped semiconductor layer (33a) creates an electric field due to a concentration of charge carriers at an interface between the doped semiconductor layer (33a) and the antiferroelectric layer (33b); the electric field creates an asymmetry and shift in a polarization - electric field loop of the antiferroelectric layer (33b); and the shift in the polarization - electric field loop creates at least one non-zero polarization of the antiferroelectric layer in absence of an externally applied voltage and creates two non-volatile memory states in the antiferroelectric layer.

Regarding claim 9, Sonehara shows in fig.2-19, an antiferroelectric memory device wherein antiferroelectric memory device comprises a two-dimensional array of antiferroelectric memory cells located at cross-points of a plurality of first electrically conductive lines (L crossing M)(fig.2,7) laterally extending along a first horizontal direction and a plurality of second electrically conductive lines laterally extending along a second horizontal direction.
Regarding claim 10, Sonehara shows in fig.2-19, an antiferroelectric memory device further comprising: vertical stacks (fig.7) of first electrically conductive lines (M, L crossing) and insulating layers that laterally extend along a first horizontal direction and laterally spaced apart along a second horizontal direction; and a two-dimensional array (fig.7) of second electrically conductive lines (M) extending vertically between the vertical stacks of first electrically conductive lines and insulating layers [0057, 0158], wherein the first electrode comprises a portion of one the first electrically conductive lines (M, L) and the second electrode comprises a portion of one the second electrically conductive lines.
Regarding claim 11, Sonehara shows in fig.2-19, a antiferroelectric memory device wherein: the antiferroelectric memory device comprises a three-dimensional array [0159] of antiferroelectric memory cells; and the doped semiconductor layer (33a) and the antiferroelectric layer (33b) of each antiferroelectric memory cell extend 
Regarding claim 12, Sonehara shows in fig.2-19, an antiferroelectric memory device further comprising a two- dimensional array of dielectric pillar structures interlaced with the two-dimensional array (fig.7) (M crossing L) of second electrically conductive lines and located between the vertical stacks of first electrically conductive lines (M and L) and insulating layers [0158].
Regarding claim 14, Sonehara shows in fig.2-19, an antiferroelectric memory device wherein the doped semiconductor layer (33a) comprises a semiconductor material selected from an elemental semiconductor material, an alloy of at least two elemental semiconductor materials, a III-V compound semiconductor material, a II-V compound semiconductor material, a metal oxide semiconductor material, or an organic semiconductor material [0171,0172].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonehara as applied to claims 1-7,9-12,14, and further in view of Haratipour US 2020/0395460.
Regarding claim 8, Sonehara differs from the claimed invention because he does not explicitly disclose a device wherein the antiferroelectric layer comprises undoped zirconium oxide or doped zirconium oxide.
Haratipour discloses a device wherein the antiferroelectric layer comprises undoped zirconium oxide or doped zirconium oxide [0040].
Haratipour is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Sonehara. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Haratipour in the device of Sonehara because it will improve the reliability of the device [0014].
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonehara as applied to claims 1-7,9-12,14, and further in view of Benedict US 2019/0189889.

Benedict discloses [0094] a device wherein the doped semiconductor layer has electrical conductivity greater than 1.0 x 105 S/m.
Benedict is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Sonehara. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Benedict in the device of Sonehara because it will improve conductivity [0094].
Allowable Subject Matter
4.	Claims 15-20 are allowed.
Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Sonehara US 2011/0233507 and Haratipour US 2020/0395460 does not anticipate or renders obvious the claimed invention:
A method wherein the continuous symmetry-breaking material layer comprises a continuous doped semiconductor layer or a continuous ferroelectric layer located above or below the continuous antiferroelectric layer, and in contact with the continuous antiferroelectric layer; patterning the continuous layer stack into first electrically conductive lines, symmetry- breaking material rails, and antiferroelectric rails by forming first dielectric rails through the continuous layer 
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1-20 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813